Citation Nr: 1745709	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  15-03 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea. 

2.  Entitlement to a disability rating in excess of 30 percent for pleural plaques associated with asbestos exposure with emphysema.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active military duty from October 1957 to October 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified at a videoconference hearing before the undersigned Veteran Law Judge, in July 2016, and transcript of the hearing is of record.

The Board remanded the claims for additional development in November 2016.

In September 2017, new evidence was received, and the Veteran's representative also provided a waiver of AOJ consideration of any evidence received submitted to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's pleural plaques associated with asbestos exposure with emphysema is manifested by, at worst, a post-bronchodilator result for forced vital capacity (FVC) of 78 percent and diffusing capacity of the lungs for carbon monoxide (DLCO) (Single Breath (SB)) of 65 percent predicted value.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for service-connected pleural plaques associated with asbestos exposure with emphysema have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.96, 4.97, Diagnostic Code 6833 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

As noted in the Introduction, the Board previously remanded this matter in November 2016.  At that time, the Board instructed the RO to obtain any outstanding treatment records, schedule the Veteran for a VA examination, and readjudicate the claim.  The claims file contains the requested outstanding evidence and the Veteran was scheduled for and attended an appropriate January 2017 VA examination.  The RO readjudicated the claim most recently in a January 2017 Supplemental Statement of the Case (SSOC).  As a result of these steps taken, the Board finds that there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran also presented testimony at a Board videoconference hearing in November 2016.  During the hearing, the undersigned Veterans Law Judge identified the issues on appeal and explained what evidence is needed to substantiate the claims.  The Veteran was provided an opportunity to submit additional evidence.  The actions of the Veterans Law Judge are in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

II.  Increased Rating 

Rules and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014). Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Respiratory disorders are evaluated under Diagnostic Codes 6600 through 6817 and 6822 through 6847.  See 38 C.F.R. § 4.96(a).  Ratings that fall under these diagnostic codes will not be combined with each other.  Id.  Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  Id.

Asbestosis is rated under the General Rating Formula for Interstitial Lung Disease (General Formula).  See 38 C.F.R. § 4.97, Diagnostic Code 6833.  Under the General Formula, a 10 percent disability rating is warranted for an FVC of 75- to 80-percent predicted value, or a DLCO (Single Breath (SB)) of 66- to 80-percent predicted value.  Id. A 30 percent disability rating is warranted for an FVC of 65- to 74-percent predicted value, or a DLCO (SB) of 56- to 65-percent predicted value.  Id.  A 60 percent disability rating is warranted for an FVC of 50- to 64-percent predicted value; a DLCO (SB) of 40- to 55-percent predicted value; or maximum exercise capacity of 15 to 20 ml/kg/min of oxygen consumption with cardiorespiratory limitation.  Id.  A 100 percent disability rating is warranted for an FVC of less than 50-percent predicted value; DLCO (SB) of less than 40-percent predicted value; maximum exercise capacity of less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; cor pulmonale or pulmonary hypertension; or requiring outpatient oxygen therapy.  Id.  VA regulations instruct that post-bronchodilator results be used when considering PFT criteria for ratings under Diagnostic Code 6833.  See 38 C.F.R. § 4.96(d)(4).

Factual Background

A July 2013 private x-ray report stated an impression of COPD with calcified pleural plaques consistent with asbestos related disease and no acute findings.  

September 2013, September 2014, August 2015, July 2016 CT reports noted findings of calcified pleural and diaphragmatic plaque compatible with prior asbestos exposure.  The July 2016 CT report specified an impression of stable moderate pulmonary emphysema with mild pulmonary scarring and calcified pleural plaquing. 

In an August 2013 private treatment evaluation, the Veteran reported his cough was much better, but he still had some shortness of breath and some wheezing.  He stated he works out daily on the bike and rowing machine.  The examiner noted a chest x-ray showed COPD with calcified pleural plaques consistent with asbestosis related disease.  

The Veteran underwent a VA examination in June 2014.  At that time, the diagnoses included emphysema, interstitial lung disease (asbestosis), and plural plaques secondary to asbestos exposure.  The examiner reviewed the claims file and noted the Veteran was prescribed inhalers last year when he was complaining of being short of breath and his chest x-ray showed COPD.  His reported limited activity due to shortness of breath such as he has to walk slow and cannot walk and talk at the same time.  He also complained of chronic intermittent cough, dyspnea on exertion, less endurance, and easy to fatigue. 

On physical examination, the Veteran's lungs were clear.  The examiner referred to the September 2013 lung CT and noted that the Veteran had a PFT in June 2014.  Results showed pre-bronchodilator FVC to be 43 percent of the predicated value and DLCO at 65 percent of the predicated value.  Post-bronchodilator FVC was 45 percent of the predicated value.  The examiner determined that the DLCO test most accurately reflected the Veteran's level of disability.  The examiner indicates that the PFTs have evidence of restrictive and interstial lung disease, consistent with asbestosis, resulting in mild or moderate functional impairment as a result of subjective complaints. 

During a July 2016 Board hearing, the Veteran testified that he uses two inhalers, and he has shots for his breathing disabilities.  He complained of difficulties breathing in warm and cold weather and climbing stairs.  

The Veteran underwent a private PFT in September 2016.  Results showed pre-bronchodilator FVC to be 76 percent of the predicated value.  Post-bronchodilator FVC was 78 percent of the predicated value.  The examiner reported mild restriction, and post-bronchodilator test was not improved. 

In a December 2016 statement, the Veteran reported that his VA PFT was inconclusive because of coughing while trying to take deep breaths.  He stated that taking deep breaths causes a lot of coughing.  He asserted he does not have a lot of air exchange when he breathes.  He has changed inhalers and he stated he can no longer work in his yard, cut grass, walk upstairs without becoming very short of breath.  

The Veteran underwent a VA examination in January 2017.  At that time, the diagnoses included emphysema, interstitial lung disease (asbestosis), and plural plaques secondary to asbestos exposure.  The examiner reviewed the claims file and noted the Veteran uses albuterol inhaler one per day for shortness of breath with relief of symptoms.  The Veteran complained of shortness of breath with walking more than 75 feet, climbing stairs, and physical exertion.  He stated he remains independent in activities of daily living, but his son helps with chores around the house such as cutting grass.  

On physical examination, the Veteran's lungs were clear.  The examiner referred to the July 2016 lung CT.  PFT results showed pre-bronchodilator FVC to be 76 percent of the predicated value.  Post-bronchodilator FVC was 93 percent of the predicated value.  The examiner determined that the FVC test most accurately reflected the Veteran's level of disability.  The examiner also indicated that the DLCO testing was not completed as the pulmonologist did not feel it was indicated.  The examiner remarked the examination showed emphysema with pleural plaques and scarring causing moderate functional impairment as a result of exertional dyspnea with minimal activity.   

In private treatment records dated August 2014 to December 2016, the Veteran complained of occasional wheezing while lying in bed.  The lungs were clear to auscultation.  The examiners reported no wheezing, rales/crackles, rhonchi, or decreased breath sounds were heard.

The Veteran submitted private PFT reports dated in August 2013, August 2014 and August 2017 which only include pre-bronchodilator results and do not include a DLCO test. 

Analysis

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of an initial disability rating in excess of 30 percent for the Veteran's pleural plaques associated with asbestos exposure with emphysema for any portion of the rating period on appeal.

The September 2016 private PFT and January 2017 VA examination reports shows that the Veteran's respiratory condition has not been manifested by an FVC of 50 to 64 percent of predicted value, DLCO (SB) of 40- to 55-percent predicted value; or maximum exercise capacity of 15 to 20 ml/kg/min of oxygen consumption with cardiorespiratory limitation.  In addition, the record shows that the Veteran's respiratory disability has not shown a maximum exercise capacity of less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; cor pulmonale or pulmonary hypertension; or requiring outpatient oxygen therapy.  

The Board notes that the June 2014 VA examiner reported PFT results which may be indicative of either a 100 percent (FVC was 45 percent of the predicted value).  However, the examiner stated that the DLCO test most accurately reflected the Veteran's level of disability.  At that time, DLCO test was at 65 percent of the predicated value, warranting a 30 percent disability rating. 

As noted above, the private PFT reports dated in August 2013, August 2014 and August 2017 only include pre-bronchodilator results and do not include a DLCO test.  These tests are of little probative value.  VA regulations instruct that post-bronchodilator results be used when considering PFT  except when the result of the pre-bronchodilator PFT are normal or when the examiner determine that post-bronchodilator studies should not be done and states why.  See 38 C.F.R. § 4.96(d)(4).  The private examiners neither provided post-bronchodilator results or provided a reason why the studies should not be done. 

The Board has considered whether a higher rating is available under any other potentially applicable provision of the rating schedule.  However, the Board finds that a higher rating is not warranted based on any other provision of the rating schedule at any time throughout the period of appeal.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 30 percent for the Veteran's service-connected pleural plaques associated with asbestos exposure with emphysema, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to a disability rating in excess of 30 percent for pleural plaques associated with asbestos exposure with emphysema is denied.  


REMAND

The Veteran asserts he has sleep apnea that was incurred during active service.  A January 2014 VA sleep study showed a diagnosis of mild obstructive sleep apnea.  The Veteran's wife submitted a September 2014 statement.  She asserted that they were married in 1960 while the Veteran was in the service.  She stated she was frequently aware of the Veteran's not breathing while he was asleep.  The Veteran's wife indicated that when his spleen was removed in 2004, she told the nurse that he stopped breathing frequently when he slept.  She reported that the Veteran continued with his issue until he lost some weight and this became less frequent.  He still had problems, but the CPAP machine has helped.  In a March 2014 VA treatment record, the VA physician noted the Veteran was diagnosed with mild obstructive sleep apnea after a sleep study was performed in January 2013.  The physician noted that according to the Veteran, he was asymptomatic until three years ago when he underwent surgery to remove his spleen.  Since coming home, his wife noticed that he seemed to be snoring loudly at night and there are times when he would stop breathing for a few seconds.  He started having daytime somnolence around the latter half of 2013.   

In a November 2016 remand, the Board requested, in addition to other items, an opinion as to whether it is at least as likely as not that the Veteran's obstructive sleep apnea is related to service.  The Board requested the examiner's opinion include some discussion of the Veteran's July 2016 testimony and his wife's September 2014 statement regarding sleep problems in service.  In a November 2016 VA examination report, the examiner opined there is no evidence of a sleeping condition during active duty, physical examination reports do not report any sleeping problems or symptoms associated with sleep apnea, making condition less likely than not related to service.  The examiner failed to address the Veteran and his wife's statements as to the Veteran's sleeping problems in service.  As such, the Board finds the VA examiner's opinion as to direct service connection is inadequate and an addendum opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the November 2016 VA examiner for an addendum opinion as to determine the nature and likely etiology of the Veteran's obstructive sleep apnea.  The Veteran's record, to include this remand, must be made available to the examiner for review.  If this examiner is not available, the addendum opinion should be provided by another qualified clinician.  
Upon review of pertinent medical history, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has obstructive sleep apnea related to service?  

The rationale for this opinion must include some discussion of the Veteran's July 2016 testimony and his wife's September 2014 statement regarding sleep problems during service.

Detailed reasons for all opinions should be provided.

2.  The AOJ should then review the record and readjudicate the claim on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


